*37MEMORANDUM BY THE COURT
Three contracts were made by Clift & Goodrich with the Government, copies of them being attached to the petition. Plaintiff alleges that Clift & Goodrich were sales agents, and on account of the cancellation of the contracts by separate supplemental contracts, also made by Clift & Goodrich, it claims to have suffered a loss. There is no question that the contracts were made with Clift & Goodrich, nor is there any question that there was a settlement made with them by the Government. The plaintiff seeks to make these contracts its own upon the assumption that Clift & Goodrich were its agents. The only thing in the contract that identified the plaintiff with them was that the goods were to be of their make. But this was an undertaking by Clift & Goodrich so far as the Government is concerned, and having made the contract with them, whether they were sales agents of plaintiff or not, the Government had a right to deal with them and did so. The plaintiff had no enforceable contract with the Government. When the matter was heard before the Board of Contract Adjustment they came to that conclusion, and the conclusion was confirmed by the Secretary of War. (See Decisions of War Department, vol. 6, p. 461, and vol. 8, p. 8.) There being no contract, express or implied, between the Government and the plaintiff, it can not recover.
Graham, Judge,
took no part in the decision of this case.